DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This communication is in response to the applicant’s request for continued examination filed on 03/24/2021. Claim 14 has been amended. Claims 1-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are directed to a Method, claims 14-19 are directed to a CRM, and claim 20 is directed to a System. Therefore, claims 1-20 are directed to a statutory category of invention under Step 1. 

Step 2A-1: A way to view the claim is to take it as a whole and to observe, in context, how it shows the presence of an abstract idea when the computer implementation is removed.
	Claim 1 recites: A method for blockchain-based money transfer transactions, the method comprising: 
	monitoring, by a processor, a plurality of cryptocurrency exchanges, wherein the monitoring comprises: 
	periodically executing one or more probing transactions at one or more cryptocurrency exchanges of the plurality of cryptocurrency exchanges, each of the one or more probing transactions comprising a purchase of a particular cryptocurrency, a sale of the particular cryptocurrency, or both;
	determining current transaction execution times for the one or more cryptocurrency exchanges based on the one or more probing transactions; 
	deriving, by the processor, exchange data for each cryptocurrency exchange of the plurality of cryptocurrency exchanges based on the monitoring, wherein 
	the exchange data identifies particular cryptocurrency exchanges having current transaction times that satisfy a threshold transaction time; 
	storing, by the processor, the exchange data derived for each cryptocurrency exchange at a database communicatively coupled to the processor;
	receiving, by the processor, image-based identification data from users; 
	encrypting, by the processor, the image-based identification data; 
	recording, by the processor, the image-based identification data to a block of a private blockchain maintained by a money transfer service provider;
	receiving, by the processor a request to initiate a money transfer transaction between a sending party and a receiving party, wherein 
	the money transfer transaction comprises a send transaction and a receive transaction, and wherein 
	the request includes information that identifies at least the sending party, the receiving party, and a send amount; 
	generating, by the processor, a set of parameters for the money transfer transaction based on the information included in the request; 
	evaluating, by the processor, the set of parameters and the exchange data against a set of rules to select a first cryptocurrency for executing the money transfer transaction, wherein 
	the first cryptocurrency is available via at least one of the plurality of exchanges and is selected based at least in part on the current transaction times; 
	receiving, by the processor, funding information that indicates an amount of funds at least equal to the send amount has been received at a money transfer agent location from the sending party; 
	subsequent to receiving the funding information, initiating the send transaction based on a quantity of the first cryptocurrency, wherein 
	a value of the quantity of the first cryptocurrency corresponds to the send amount; and  99385489.1-2-Application No. 15/953,282Docket No.: MNGM.P086US/1001025577 Reply to Office Action of February 6, 2020 
	transmitting, by the processor, instructions to the receiving party for completing the receive transaction, wherein 
	the receive transaction is funded using the quantity of the first cryptocurrency.

Independent Claims 14 and 20 recite similar features in system form, and therefore are rejected under the same rationale. Claim 14 has been amended to add the limitation of “recording encrypted image based identification data received from users to a block of a private blockchain maintained by a money transfer service provider:”

Claims dependent upon the rejected independent claims are also rejected.
The claim limitations under the broadest reasonable interpretation cover steps or functions that can be reasonably grouped with the category of abstract ideas called ‘certain methods of organizing human activity’. Other than reciting generic computer hardware in the 
Therefore, the claim limitations recite an abstract idea, as highlighted above, is consistent with the monitoring, generating, evaluating, receiving, and transmitting aspects of certain methods of organizing human activity.
If a claim limitation, under its broadest reasonable interpretation, covers performance of basic economic practices of transferring funds or trading in currency, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. The invention recites a method that allows an entity to trade currencies with another party using a computer to facilitate. The invention does not introduce an improvement on the process but only incorporates a computer to automate the process previously mentioned. Accordingly, the claims point toward an abstract idea within the grouping of ‘certain methods of organizing human activity’. We therefore move on to Step 2A-2.

Step 2A-2: This judicial exception is not integrated into a practical application. The additional elements in the claims (i.e. Cryptocurrency, database, memory, block, blockchain, processor, and server) are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. 
	Nothing in the specification shows that what is described in claim 1 (method), a claim 14 (a non-transitory computer readable storage medium) and claim 20 (system) integrates a judicial exception into the practical application or an improvement upon the uses of an electronic device for typical functions. Recitation of the words "apply it" (or an equivalent) are no more than mere instructions to implement an abstract idea or other exception on a 
	The invention does not introduce an improvement on the process but only incorporates a computer to automate the process previously mentioned which is consistent with an abstract idea.  The claims appear to be directed to an abstract idea. Therefore, we proceed to Step 2B of the analysis.

Step 2B. The claimed invention is directed to an abstract idea without significantly more. This judicial exception is not integrated into a practical application because: 
The claims 1, 14 and 20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the ‘monitoring, generating, evaluating, receiving, and transmitting’ steps amounts to no more than mere instructions to apply the exception using a generic computer component. Using the broadest reasonable interpretation, the term ‘cryptocurrency’ could be interpreted as any tradable currency. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore, the claims are not patent eligible.

Dependent claim analysis:

Dependent claims 3 and 15 further recite “evaluating the set of parameters and the exchange data against the set of rules comprises: 
determining a corridor associated with the money transfer transaction based on the sending party location and the receiving party location; 
identifying at least one cryptocurrency exchange serving a geographic region associated with the corridor; determining a set of cryptocurrencies available from the at least one cryptocurrency exchange; and 
evaluating each cryptocurrency included in the set of cryptocurrencies against the demand metrics and price metrics to identify a particular cryptocurrency of the set of cryptocurrencies that satisfies an optimization criterion.” 
These claims simply elaborate on the evaluating, determining, and identifying steps of the abstract idea identified in the claims above. There are no new additional elements in claims 3 or 15 for further consideration under Step 2A.2 or Step 2B. Therefore, claims 3 and 15 are patent ineligible.
Dependent claims 4, 5 and 16 further recite “receiving additional requests to initiate additional money transfer transactions; 
selecting cryptocurrencies for executing each of the additional money transfer transactions; 

associating each of the additional money transfer transactions with a particular money transfer transaction group of the one or more money transfer transaction groups based on a cryptocurrency selected for each of the additional money transfer transactions; 
determining aggregate send amounts for each of the one or more money transfer transaction groups based on send amounts identified in money transfer requests associated with each money transfer transaction group; 
purchasing quantities of cryptocurrency based on the aggregate send amounts determined for each of the one or more money transfer transaction groups; and 
initiating send transactions for each of the additional money transfer requests based on the purchased quantities of cryptocurrency.” 
These claims simply elaborate on the ‘selecting, generating, associating, determining, purchasing, and initiating’ steps of the abstract idea identified in the claims above. There are no new additional elements in claims 4, 5 or 16 for further consideration under Step 2A.2 or Step 2B. Therefore, claims 4, 5 and 16 are patent ineligible.
Dependent claim 7 further recites “the proceeds comprise a quantity of fiat currency, and wherein funding the receive transaction comprises distributing the quantity of the fiat currency to the receiving party.” This claim simply specifies the informational content of a message used to complete a payment and thereby simply elaborates on the abstract idea identified in the claims above. There are no new additional elements in claim 7 for further consideration under Step 2A.2 or Step 2B. Therefore, claim 7 is patent ineligible.
Dependent claim 8 further recites “obtaining the quantity of the first cryptocurrency from a first exchange of the plurality of exchanges; and sending the quantity of the second cryptocurrency to an address specified by the receiving party to fund the money transfer transaction.” This claim simply specifies the informational content of a message used to 
Dependent claim 9 further recites “evaluating the set of parameters and the exchange data against a set of rules to select the first cryptocurrency for executing the money transfer transaction comprises: 
determining, based on the exchange data and a corridor indicated by the set of parameters, metrics associated with a first transaction and a second transaction, the first transaction corresponding to a transaction executed via a first exchange to obtain the quantity of the first cryptocurrency and the second transaction corresponding to a transaction to convert the quantity of the first cryptocurrency to a receive amount that is to be provided to the receiving party in connection with the receive transaction.” 
This claim simply elaborates on the evaluating, and determining aspects of the abstract idea identified in the claims above. There are no new additional elements in claim 9 for further consideration under Step 2A.2 or Step 2B. Therefore, claim 9 is patent ineligible.
Dependent claims 10 and 17 further recite “generating transaction records for each money transfer transaction; and storing the transaction records in a transaction database.” These claims simply specifies how the informational content of a message is generated and stored in order to complete a transaction and thereby simply elaborates on the abstract idea identified in the claims above. There are no new additional elements in claims 10 or 17 for further consideration under Step 2A.2 or Step 2B. Therefore, claims 10 and 17 are patent ineligible.
Dependent claims 11 and 17 further recite “executing a set of forecasting rules against the transaction records to predict future demand for utilization of at least one cryptocurrency to facilitate money transfer transactions; 
obtaining a quantity of the at least one cryptocurrency based on the future demand; and 

These claims simply elaborates on the ‘executing, obtaining and utilizing’ aspects of the abstract idea identified in the claims above to facilitate a reserve of various types of currencies against future demand. There are no new additional elements in claims 11 or 17 for further consideration under Step 2A.2 or Step 2B. Therefore, claims 11 and 17 are patent ineligible.
Dependent claims 12 and 18 further recite “receiving a request for information that establishes one or more completed money transfer transactions comply with one or more regulatory requirements imposed on money transfer transactions; and 
auditing the transaction records against the request to produce the information that establishes the one or more completed money transfer transactions comply with the one or more regulatory requirements.” 
These claims simply elaborates on the ‘receiving, auditing and complying’ aspects of the abstract idea identified in the claims above to facilitate compliance with regulatory requirements. There are no new additional elements in claims 12 or 18 for further consideration under Step 2A.2 or Step 2B. Therefore, claims 12 and 18 are patent ineligible.
Dependent claims 13 and 19 further recite “the information that establishes the one or more completed money transfer transactions comply with the one or more regulatory requirements comprises: 
first information that identifies a sending party for each of the one or more completed money transfer transactions; 
second information that identifies a receiving party for each of the one or more completed money transfer transactions; and 

These claims simply elaborates on the ‘complying’ aspects of the abstract idea identified in the claims above to facilitate compliance with regulatory requirements. The claim expands on the contents of the claim that are required to insure compliance such that it amounts no more than mere instructions to apply the exception using a generic computer component to identify a type of record keeping. There are no new additional elements in claims 13 or 19 for further consideration under Step 2A.2 or Step 2B. Therefore, claims 13 and 19 are patent ineligible.
Further, viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually. When viewed, either individually or as an ordered combination, the additional claim limitations do not amount to a claim that, as a whole, is significantly more than the judicial exception.  Accordingly, claims 1-20 are patent ineligible.

Response to Arguments
A.	Applicant argues on pages 14-16 of the response “that claims integrate the alleged abstract idea into a practical application”.
	Examiner acknowledges applicant’s arguments but respectfully disagrees. Improving upon an abstract idea using computer automation is still an abstract idea. The applicant further claims as an example that “the claimed methodologies provide enhanced security and regulatory transparency over prior art money transfer technologies.” Transferring funds is an abstract idea. Improving upon a known technology such as ‘database management’ (ex. SRI International, Inc., v. Cisco Systems, Inc.) is not.

B. 	Applicant argues on pages 16-19 of the response that “The Office oversimplified the claims”.
	Examiner acknowledges applicant’s arguments but respectfully disagrees. Examiner has
shown that, except for the recitation of blockchain, the claims are concerned with accelerating
work through the use of exchanges that facilitate money transfers. Which falls clearly within the scope of certain methods of organizing human activity. Applicant claims the invention is analogous to Enfish and McRO. Applicant claims that ‘McRO is particularly instructive in this regard.’ However, ‘McRO’ had to do with an improvement on automatically animating lip-synchronization and facial expression of three dimensional characters which is a separate technology and is not analogous with automating a money transfer.
	Examiner notes that the applicant’s court cases referenced in the arguments were not the basis are not the basis for the 101 rejection rather 2019 PEG guideline.

C. 	Applicant argues on pages 19-21 of the response that “The ordered combination of claim elements amounts to significantly more than the abstract idea”
Applicant claims that DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 113 USPQ2d 1097 (Fed. Cir. 2014) is factually analogous to the present claimed limitations. Examiner acknowledges applicant’s arguments but respectfully disagrees. Applicant has not shown additional elements or a combination of elements that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. The claim recited the additional elements of using various methods of enhancing currency exchanges. The claim as a whole merely describes how to generally “apply” the concept of storing and updating information in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing transaction process. Simply implementing the abstract idea on a generic computer is not a practical 

D.	Applicant argues on pages 19-21 of the response that “The Office has failed to establish a prima facie case of patent-ineligibility”
	Applicant claims that Diamond v. Diehr, is factually analogous to the present claimed limitations. Examiner acknowledges applicant’s arguments but respectfully disagrees. Again, the cited case is an improvement to a known technology and not an application of automated steps to enhance the abstract idea of a currency exchange.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the prior art listed in the PTO-892 and not directly recited in this office action, disclose anticipation and/or obviousness to combine concerning the applicant’s claims and are therefore included.
	Forzley (US20170116608)-Payment Processing using Cryptocurrencies; The currency information comprising a payer fiat-currency and a payee fiat-currency and the identification information comprises information verifying the identity of a payer and a payee. The payment processor utilizes the currency information and the identification information to determine a transaction restriction level and verifies that the identification information meets the threshold for the transaction restriction level. The payment processor receives payment in the payer fiat-currency and initiates a transaction to convert the payer fiat-currency amount into a crypto-currency amount. The payment processor converts the crypto-currency amount into the payee 
	Runkle (US20140324659) -Highest Payout of Funds Transferred in a Money Transfer Transaction; Embodiments may utilize a central server which compiles and tracks the payment capabilities, exchange rates, and the like, of agents and/or locations in a money transfer network. Such information may be utilized to establish a money transfer transaction. Such a central server may be communicatively connected to agents on one or more of the sending and receiving side of a money transfer transaction and may provide information to one or more agents to assist in completing a transaction.
	Henry (US20160203476) -Distribution of Money Transfers; One embodiment is a method of performing a transaction that begins with receiving registration information including payment source identification and building a distribution profile. The method proceeds by receiving and storing in the distribution profile transaction specifications for staging one or more send transactions, receiving a send initiation instruction with associated authentication data and responsive thereto identifying a distribution profile and at least one send transaction specification. The method verifies the status of the payment source and initiates a send transaction according to the transaction specification.
	Minor (US20150332256) - System and Method for converting Cryptocurrency; The system includes a user account database server configured to store data of a plurality of user accounts. The stored data pertains to each user account and indicates an accounting of obligations of the system to the user. The system also includes a cryptocurrency account server configured to receive, from a networked device of a user, a transfer of crypto currency, from an external cryptocurrency account. In response to receipt of such a transfer, the cryptocurrency account server is configured to update the data pertaining to the obligations of the system to the user. The system also includes a user interface server configured to receive a request from the user for conversion of cryptocurrency to an asset.
	Chiulli (US20090112775) - System and Method for Assigning Responsibility for Trade Order Execution; Utilize a rules-based computer system to capture trade orders from sub-advisors (money management firms) in order to implement a pre-trade compliance review process, thereby enabling the advisor to prevent the execution of trade orders by a sub-advisor that violates securities laws, account restrictions, or prohibited transactions. The embodiment of the present invention enables a sponsoring organization to properly implement, for the first time, its own single, centralized, real-time, rules-based pre and post trade compliance process across all of its sub-advisors and the sub-advisors' trading activity.
	Wise (US8204809) - Finance function high performance capability assessment; The key factor dimension establishes a set of key assessment areas in which to analyze the capabilities of a business. Key assessment areas include performance capability criteria. Performance capability criteria populate the performance capability assessment model. The performance capability criteria may be specific to any one of many different business capabilities. For example, the vision and strategy platform includes performance capability criteria for external analysis and internal business planning key assessment areas at each of the capability levels along the performance capability scale dimension and in each of the key assessment areas along the key factor dimension. Any number of performance capability assessment models and performance capability criteria may be defined and stored in a capability detail pool for subsequent retrieval and application to a business under examination.
	Ronca (US20150365283) - Cryptocurrency Offline Vault Storage System; A system includes a memory that may store a customer account associated with a customer and a processor communicatively coupled to the memory. The processor is able to receive a request to deposit a quantity of cryptocurrency into the customer account and associate the quantity of cryptocurrency with the customer account. The processor is also able to deposit the quantity of cryptocurrency into a vault connected to a network and determine a total quantity of cryptocurrency deposited into the vault. The processor may also, in response to determining the 
	Herriger (US20170364999) - Virtual Currency Exchange Management; According to an example for virtual currency exchange management, a list of virtual currencies that can be exchanged between a first application and a second application is determined, and a virtual currency exchange rate between a first virtual currency in the first application and a second virtual currency in the second application is calculated. The user is authenticated to the first and second application, and in the event that authentication is successful, the first virtual currency associated with the user is decremented based on the exchange rate and the second virtual currency associated with the user is incremented based on the exchange rate. In some examples, a redeemable asset, digital currency, cryptocurrency, or combinations thereof may be exchanged for a virtual currency based on a calculated exchange rate.
	Lerner (US20010034678) - Electronic Purchase and Sale of securities System and Method; The web site in its preferred embodiment allows a customer to indicate individual companies, governments, or other entities in whose securities the customer would like to invest, and a dollar amount to be invested in each entity. The web site preferably also allows a customer to sell fixed dollar amounts of a specific security, to transfer securities held under one account into another, or to transfer securities to or from another brokerage. The system may periodically consolidate purchase requests into discrete sets of aggregate stock buy, sell, or transfer orders. A licensed broker/dealer may then use the consolidated orders to buy, sell, or transfer appropriate numbers of securities. When a broker/dealer has bought, sold, or traded shares, a purchase or sale price of each security involved may be transmitted to the system. Using pricing information, the system computes whole and fractional shares owned by a customer, any funds owed, and any funds due. A customer account may be credited or debited based on calculation results.
	Sada (US20080059370) - System and Method for Third Party Payment Processing of Credit Cards; In its exemplary embodiments, the system uses various engines and schedules to 
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRY N MURRAY whose telephone number is (313)446-6556.  The examiner can normally be reached on Monday-Thursday 6 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/T.N.M./Examiner, Art Unit 3685                                                                                                                                                                                                        
/STEVEN S KIM/Primary Examiner, Art Unit 3685